Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-23 are pending.
	Claims 1-23 are under examination on the merits.

Notes on the Prior Art
Following a review of the prior art, it is deemed that the claimed invention is free of the prior art, because the prior art does not teach an antibody molecule that comprises heavy chain CDRs 1-3 of SEQ ID NO(s): 8-10 and light chain CDRs 1-3 of SEQ ID NO(s): 5-7, wherein said antibody is capable of binding HLA-A2/TyrD369-377 in an HLA restricted manner. The claimed antibody is also not an obvious variant of the antibodies of the prior art.

Objection to the Claims
Claim 3 is objected to, because the wording of the claim may be improved for readability. For example, it is recommended that the claim be amended to recite “the antibody of claim 1 or 2, wherein said antibody is an IgG antibody.” 
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form, because a multiple dependent claim should refer to other claims in the alternative only and cannot depend 
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form, because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly the claim has not been further treated on the merits.
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.

Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from claim 11, which depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from claim 14, which depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.

Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim depends from claim 18, which depends from an improper multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.
Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. 
Claim 23 is objected to under 37 CFR 1.75(c) as being in improper form, because the claim, which is a multiple dependent claim, depends from another multiple dependent claim. Accordingly the claim has not been further treated on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites an antibody, vector, or cell “in the treatment of melanoma or glioblastoma.” The meaning of this claim is unclear, and as such one skilled in the art would be unable to readily delineate the metes and bounds of the claim.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
	The claims recite a method for treating melanoma or glioblastoma, comprising administering to a subject in need thereof a therapeutically effective amount of the an antibody that comprises heavy chain CDRs 1-3 of SEQ ID NO(s): 8-10 and light chain CDRs 1-3 of SEQ ID NO(s): 5-7, wherein said antibody is capable of binding HLA-A2/TyrD369-377 in an HLA restricted manner. At p. 15 of the specification, it is suggested that the claimed antibody is suitable for treating cancers that are TyrD369-377-positive; however the claim encompasses methods of treating melanoma or glioblastoma that does not express TyrD369-377 by administering the claimed bispecific antibody. Absent empirical determination one skilled in the art would be unable to envision which melanoma or glioblastoma that do not express TyrD369-377 could be treated with the claimed antibody. 
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending claim 22 to specifically recite a method for treating melanoma or glioblastoma, comprising administering to a subject in need thereof a therapeutically effective amount of the an antibody that comprises heavy chain CDRs 1-3 of SEQ ID NO(s): 8-10 and D369-377.

Conclusion
Claims 1 and 2 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642